PER CURIAM: Defendant pled guilty to the crime of armed robbery and was sentenced to a term of not less than four nor more than ten years in the Illinois State Penitentiary. Defendant contends that the trial court failed to inform him of the nature of the charge as "required by Supreme Court Rule 402 (a) (1). We find this contention to be correct. The record discloses that the trial court overlooked the explanation of the nature of the charge. This omission requires reversal. People v. Green, 12 Ill.App.3d 418, 299 N.E.2d 535; People v. Billops (1974), 16 Ill.App.3d 892. This case must also be reviewed because the trial court did not determine that the defendants plea of guilty was voluntary as required by Supreme Court Rule 402(b). Accordingly, the judgment of the trial court is reversed and this cause is remanded with directions to allow the defendant to plead anew. Reversed and remanded with directions. CARTER, J., took no part in the consideration or decision of this case.